If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  August 20, 2020
              Plaintiff-Appellee,

v                                                                 No. 346668
                                                                  Macomb Circuit Court
JULIE ANN FLYNN,                                                  LC No. 2017-002784-FC

              Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and SAWYER and BOONSTRA, JJ.

PER CURIAM.

       Defendant appeals as of right her jury trial conviction of guilty but mentally ill on one
count of first-degree murder, MCL 750.316. Defendant was sentenced to life imprisonment
without the possibility of parole. We affirm.

       This case arises out of the death of defendant’s mother (“the victim” herein). Defendant
stabbed the victim while in the condominium the two lived in together in Shelby Township,
Michigan. Defendant has a history of severe mental illness. She had been diagnosed as
schizophrenic, and had been taking antipsychotic medication for approximately 20 years.

       Defendant and the victim had been living alone together in their condominium since
November 27, 2016, when defendant’s father, Bill Flynn, unexpectedly died. Bill had been the
caretaker for the victim and defendant. Bill had moved defendant into his and the victim’s
condominium in 2015, primarily to ensure that defendant took her medications and attended her
doctor’s appointments. On January 30, 2017, defendant called her brother, Steven Flynn, and
reported that their mother was dead. The victim’s body was found sitting on the couch, covered
with a blanket. Kelly Flynn, defendant’s sister-in-law, testified that the scene appeared staged
because it seemed that the carpet had been cleaned, and the victim’s body appeared to be in an
unnatural position. When the paramedic, Curtis Allen Pallister, arrived at the condominium, he
pronounced the victim deceased. Pallister testified that nothing he observed in the condominium
seemed abnormal, and it appeared as if the victim could have died from natural causes.

       Dr. Daniel Spitz performed an autopsy on the victim on January 31, 2017. The victim had
multiple stab wounds to the right side of her neck. The victim’s cause of death was homicide by


                                              -1-
at least 22 stab wounds to her neck that caused damage to the carotid artery and the jugular vein.
Dr. Spitz believed that, at the time she was found, the victim “had been dead sometime in the range
of two to three days, maybe a little more[.]” The victim had no defensive wounds on her body,
which can occur when a person tries to defend himself or herself during a struggle. If there was
any movement by the victim when being stabbed, it was very minimal.

        The prosecution charged defendant with first-degree murder. At trial, the defense set forth
the affirmative defense that defendant was legally insane at the time she killed the victim, and
therefore, the jury should find defendant not guilty by reason of insanity. The jury returned a
verdict of guilty but mentally ill. Defendant now appeals.

       Defendant first argues that her conviction and sentence for first-degree murder should be
vacated because she presented sufficient evidence to establish that she was legally insane at the
time the crime was committed. We disagree.

        This Court reviews a sufficiency of the evidence challenge de novo. People v Lueth, 253
Mich. App. 670, 680; 660 NW2d 322 (2002). “When a defendant challenges the sufficiency of the
evidence in a criminal case, this Court considers whether the evidence, viewed in a light most
favorable to the prosecution, would warrant a reasonable juror in finding that the essential elements
of the crime were proved beyond a reasonable doubt.” People v Jackson, 292 Mich. App. 583, 587;
808 NW2d 541 (2011). “The defendant has the burden of proving the defense of insanity by a
preponderance of the evidence.” MCL 768.21a(3). It is a question for the jury whether the
defendant has sufficiently supported an affirmative defense by a preponderance of the evidence.
People v Kolanek, 491 Mich. 382, 411-412; 817 NW2d 528 (2012), superseded by statute on other
grounds as stated in People v Hartwick, 498 Mich. 192, 231 (2015). “It is the province of the jury
to determine questions of fact and assess the credibility of witnesses.” People v Lemmon, 456
Mich. 625, 637; 576 NW2d 129 (1998).

        Insanity is an affirmative defense. MCL 768.21a(1). A defendant may be found not guilty
by reason of insanity if the defendant establishes that, as a result of a mental illness, “the defendant
‘lacked substantial capacity either to appreciate the nature and quality or the wrongfulness of his
or her conduct or conform his or her conduct to the requirements of the law.’ ” People v Carpenter,
464 Mich. 223, 230-231; 627 NW2d 276 (2001), quoting MCL 768.21a(1). However, a defendant
may be found guilty but mentally ill if the defendant establishes that “he or she was mentally ill at
the time of the commission of that offense,” but has not established “by a preponderance of the
evidence that he or she lacked the substantial capacity either to appreciate the nature and quality
or the wrongfulness of his or her conduct or to conform his or her conduct to the requirements of
the law.” MCL 768.36(b) and (c).

        Defendant does not dispute that the prosecution presented sufficient evidence of first-
degree murder. Rather, defendant contends that she presented sufficient evidence that she was
legally insane at the time of the crime. The parties do not dispute that defendant was mentally ill
at the time she killed the victim. Therefore, the pertinent question is whether she proved, by a
preponderance of the evidence, that she lacked substantial capacity to either appreciate the nature
and quality or wrongfulness of her conduct or to conform her conduct to the requirements of the
law.



                                                  -2-
        The evidence established that defendant had a long history of mental illness. Dr. Judith
Block, who evaluated defendant for criminal responsibility, testified that defendant had been
taking psychiatric medications since she was 28 years old when she had her first breakdown. Her
medications were almost always antipsychotic medications, which are used with people who are
out of touch with reality, psychotic, have disorganized thinking, and sometimes have delusions of
false things or hear voices. In 2012, defendant was diagnosed as having schizophrenia because
she had oddities of thought perception, sleep disturbances, illogical thinking, loosening of
associations, delusions or hallucinations, hostility and irritability, difficulty thinking, and
indications of psychosis and disorganization. Between 2009 and 2012, defendant was admitted
for inpatient hospitalization seven times. In 2015, defendant had an episode and “rammed into a
bunch of vehicles,” causing a multi-car accident. Defendant gave up driving and moved in with
Bill and the victim. In January 2016, defendant was admitted to the hospital after Bill and the
victim called the police because defendant was delusional, paranoid, and threatening to kill herself
with a knife. According to Bill and the victim, defendant had refused to take her medication for a
few days before the incident. Dr. Block noted that this showed how fast defendant could
decompensate when not having her medication for only a few days. Defendant was admitted to
the hospital again in February 2016 after she cut her wrists.

        Kelly testified that in 2009 she noticed a serious decline in defendant’s health. Defendant
had become verbally aggressive and “completely delusional.” Defendant would accuse Kelly of
things that had no basis in reality, and at times, defendant would look at Kelly, but it appeared she
was talking to someone else. Kelly stopped communicating with defendant over the phone because
she felt that it was not defendant anymore, “it was somebody else.” When Kelly personally
witnessed defendant’s episodes, it appeared that defendant was someone else. Kelly only
personally saw one disagreement between defendant and the victim.

        At trial, multiple witnesses testified to defendant’s bizarre behavior around the time of the
victim’s death. Dr. Block testified that, on January 13, 2017, defendant spoke to the person who
rented defendant’s other home. Between January 13, 2017, and January 27, 2017, the renter could
not get ahold of defendant despite numerous phone calls and emails. When the renter finally got
ahold of defendant, she told him to come by the next morning and she would sign paperwork for
him. When the renter arrived in the morning of January 28, 2017, defendant was disheveled,
shaking, and wearing what appeared to be a stained robe. Defendant was unaware of the month.
On January 29, 2017, defendant called her friend, Deborah Adams-Budden, and asked what a
person does when both of their parents are dead. Adams-Budden told defendant to call the police,
and defendant agreed. Defendant was emotionless and evasive when speaking to Adams-Budden.
Adams-Budden also said she would come by the following day, and defendant appeared happy
that someone would come over to help her. On January 29, 2017, defendant placed a call to 911,
expressing that “there was a lot going on,” but when the police arrived to do a welfare check,
defendant did not answer the door. Rather, defendant closed the blinds when the police asked if
she was okay and if she would let them in the condominium. When defendant spoke to Adams-
Budden on the morning of January 30, 2017, she was not certain whether she had called the police.
On January 30, 2017, defendant spoke to Steven in the morning, and said, “dad’s dead, mom’s
dead, we need to put mom in an urn just like dad.” When Steven arrived at the house, defendant
was “zombie like.” When Kelly spoke to defendant at the house, defendant appeared to have no
emotion, she was “completely detached,” and “[j]ust kind of rocking and staring.” Over time Kelly



                                                -3-
had learned that when defendant was emotionless, had a fixed stare, and had a slight rock, she was
experiencing an episode. When Officer Michelle Adamic attempted to speak to defendant while
at the scene, defendant was emotionless and did not make eye contact. When Officer Justin Goebel
tried to speak to defendant twice while at the scene, she was emotionless and made little eye
contact. Officer Goebel thought defendant appeared disheveled, but she seemed coherent.

        During Dr. Block’s evaluation of defendant, defendant stated that she killed the victim
because the victim was in pain. When Dr. Block asked defendant about killing the victim,
defendant said, “my mom said, if I didn’t have a stent in my heart, I wouldn’t be alive and I’m in
a lot of pain[.]” Defendant then stated, “I didn’t act appropriately, I should have called 911.”
Defendant also stated that she felt she was in the middle of a dream at the time of the victim’s
death. Defendant told Dr. Block that she “believed someone was controlling her thoughts or
controlling her,” saying, “I remember dreaming about a man, a crazy dream, I believe it was at the
time of my mother’s death, just a crazy dream.” When Dr. Block asked defendant whether she
would have killed the victim if she was not in the dream, defendant responded, “no, if I was in a
delusional state, I would have just gone to bed and I would wake up and care for her and me, for
both of us.” When asked if she knew what she did was wrong, defendant responded, “I know it is
wrong, I have love and remorse, looking back I don’t recall stabbing 20 times, I had a loving
relationship with her, she was my friend[.]” Dr. Block believed that defendant’s statement that
she killed the victim because the victim was in pain was actually defendant trying to rationalize
her behavior because she did not actually remember what occurred during that period of time
because she was experiencing a psychotic episode, and defendant had a history of not being able
to remember events during a psychotic episode. Dr. Block asserted that, when people are
authentically mentally ill, and don’t want to acknowledge the “crazy” stuff they do when they are
mentally ill, they try “to come up with a logical thing that they did because they don’t want to
acknowledge the insanity and lack of control.”

         In regard to a diagnosis, Dr. Block stated that it was a “slam dunk” that defendant was
mentally ill at the time of the crime on the basis of defendant’s history of mental illness,
defendant’s account of what happened, and defendant’s failure to attend to her hygiene during that
time period as illustrated by her wearing a bloody robe for days. Dr. Block also opined that
defendant could not appreciate the nature and quality or the wrongfulness of what she did on the
basis of defendant’s statements that she was in a dream, and on the basis of her bizarre behavior
around the time of the victim’s death. Dr. Block considered not only defendant’s extensive history
of mental illness, but also the account of others who saw her around that time. Dr. Block stated
that defendant likely committed the crime sometime before Saturday morning, “based on the
brown stains on her robe,” but even after Saturday she continued to have bizarre behavior as
illustrated by her conversation with Adams-Budden, as well as the way in which she ignored the
police after she called them. Dr. Block stated that there was no real way of knowing whether
defendant knew that killing the victim was wrong because she was “very out of touch with reality
at the time.” Dr. Block also opined that defendant could not conform her conduct to the
requirements of the law because defendant did not appear to have goal oriented or organized
behavior stating, “[i]t seems pretty random to kill, and then sit around and do cleaning and in a not
great fashion where there is still blood on your robe. You don’t change your clothes, you don’t
wash your clothes, you got blood everywhere. You got the toilet stuffed up, it sounds like a chaotic
disorganized way of trying to clean up[.]”



                                                -4-
         On cross-examination, the prosecutor tried to discredit Dr. Block’s testimony expressing
that, despite Dr. Block’s repeated statements that defendant continued to wear a robe with blood
on it, the robe had been tested and it did not have blood on it. The prosecutor stated to Dr. Block
the following:

       I’m kind of curious because it’s supposed to be a really bloody crime scene and
       when she’s arrested days later she’s not wearing any clothes that have blood on
       them. You want to say disheveled, yet she’s clean. Does that tell you that she was
       functioning at a point where she would have washed her bloody clothes, or gotten
       out of her bloody clothes, or thrown out her bloody clothes, or disposed of her
       bloody clothes?

Dr. Block was unaware that the stains had been determined not to be blood. The prosecutor
questioned Dr. Block as to whether defendant was truly incapable of recounting what occurred
when she killed the victim or whether she was just unwilling to recount the events and being
manipulative. Dr. Block stated that, although defendant had the ability to manipulate, she did not
believe defendant was being manipulative during the evaluation because her inability to recount
details was consistent with her history of being a poor historian when it came to her mental health.

         The prosecutor also questioned Dr. Block as to how a person could be in a schizophrenic
state and have no recollection of events but could have cleaned the scene to such an extent that
minimal blood was seen by the paramedics and could have placed the victim’s body so that her
injuries did not show. Dr. Block believed that it was possible in some cases, and specifically in
defendant’s case, that she likely did not have a recollection of what occurred. Dr. Block expounded
on the issue by stating that defendant did not solely say that she could not remember, but rather,
she was in a dream and being controlled by a man. When prompted by the prosecutor, Dr. Block
stated that, although she had read nine other reports for defendant, the first time defendant ever
mentioned being in a dream and controlled by a man was during her evaluation with Dr. Block,
which the prosecutor found “convenient.” In regard to the manner in which defendant cleaned the
condominium, Dr. Block considered it to be “inept cleaning” in which she “apparently clogged
toilets[.]” When the prosecutor asked Dr. Block whether it was rational that defendant kept the
upstairs toilet clean for her use, Dr. Block stated that she was unaware that there was a running
toilet in the condominium. The prosecutor also questioned Dr. Block as to how she chose which
statements of defendant’s to believe. Specifically, the prosecutor questioned how Dr. Block could
believe defendant’s statements that she did not recall the details of what occurred, but Dr. Block
did not believe defendant’s statement that she killed the victim because the victim was in pain. Dr.
Block stated that it was her belief that, if defendant truly wanted to put the victim out of pain, she
would have chosen some other way than to stab the victim multiple times.

         Defendant argues that she presented sufficient evidence to establish that she was legally
insane at the time she killed the victim, particularly because Dr. Block was the only expert to
testify at trial, and she opined that defendant was legally insane at the time she killed the victim.
Despite presenting evidence from an expert witness, “[i]t is the province of the jury to determine
questions of fact and assess the credibility of witnesses.” Lemmon, 456 Mich. at 637. The
prosecutor impeached Dr. Block and highlighted the inconsistencies in defendant’s memory and
focused on the way in which defendant’s actions in cleaning the condominium and positioning the
victim’s body appeared rational and contrived. The evidence indicated that defendant cleaned the


                                                 -5-
condominium after the victim was killed, which included cleaning the blood off the victim. The
evidence also indicated that defendant arranged the victim’s body in a manner in which the wounds
were not easily noticeable. In addition, defendant admitted that she killed the victim because she
was in pain. Defendant also admitted that her actions were inappropriate and she should have just
called 911. Further, defendant acknowledged that what she did was wrong and she felt remorse.
Thus, the prosecution presented sufficient evidence to support the jury’s verdict. Therefore, the
verdict must not be vacated.

       Defendant also argues the Michigan Supreme Court’s holding in Carpenter, 464 Mich. at
230-231, quoting MCL 768.21a(1), infringed upon her right to present a defense and her due
process rights. We disagree.

        “A defendant must raise an issue in the trial court to preserve it for our review.” People v
Heft, 299 Mich. App. 69, 78; 829 NW2d 266 (2012). In the lower court, defendant did not argue
that Carpenter infringed on her right to present a defense or her due process rights. Thus, this
issue is not preserved for appellate review. However, even though defendant failed to raise the
issue below, “this Court may review the issue to the extent that it involves a significant
constitutional question.” People v Walker, 234 Mich. App. 299, 302; 593 NW2d 673 (1999).

         “This Court reviews de novo whether defendant suffered a deprivation of his constitutional
right to present a defense.” People v Steele, 283 Mich. App. 472, 480; 769 NW2d 256 (2009). This
Court reviews de novo a defendant’s constitutional due process claim. People v Schumacher, 276
Mich. App. 165, 176; 740 NW2d 534 (2007). However, this Court reviews unpreserved claims for
plain error. People v Gibbs, 299 Mich. App. 473, 492; 830 NW2d 821 (2013). “To avoid forfeiture
under the plain error rule, three requirements must be met: 1) error must have occurred, 2) the error
was plain, i.e., clear or obvious, 3) and the plain error affected substantial rights.” People v
Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). “The third requirement generally requires a
showing of prejudice, i.e., that the error affected the outcome of the lower court proceedings.” Id.

        In Carpenter, the Michigan Supreme Court concluded that the diminished capacity defense
could not be invoked by criminal defendants because it was not intended as part of the Legislature’s
statutory scheme for mental illness defenses. Carpenter, 464 Mich. at 236-241. The Supreme
Court held the following:

               The Legislature has enacted a comprehensive statutory scheme setting forth
       the requirements for and the effects of asserting a defense based on either mental
       illness or mental retardation. We conclude that, in so doing, the Legislature has
       signified its intent not to allow evidence of a defendant’s lack of mental capacity
       short of legal insanity to avoid or reduce criminal responsibility by negating
       specific intent. Rather, the insanity defense as established by the Legislature is the
       sole standard for determining criminal responsibility as it relates to mental illness
       or retardation. [Id. at 241.]

Defendant’s argument is without merit. Carpenter is binding precedent on this Court. This Court
does not have the authority to overrule or reject our Supreme Court’s decision in Carpenter.
People v Crockran, 292 Mich. App. 253, 256; 808 NW2d 499 (2011) (this Court held that only our
Supreme Court has the authority to overrule its own decisions). Therefore, defendant’s due


                                                -6-
process rights were not violated, and defendant was not denied her right to present a defense when
she was unable to put forth the defense of diminished capacity.

       Affirmed.



                                                            /s/ David H. Sawyer
                                                            /s/ Mark T. Boonstra




                                               -7-